DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
This action is an allowability notice in response to the amendments and remarks filed on 29 February 2021.
Claims 4-7, 11-14, and 18-21 were previously elected.
Claims 7, 14 and 21 have been canceled. Claims 1-3, 8-10, and 15-17 were previously canceled.
Claims 4, 11, 18 and 22-24 have been amended.
Claims 25-27 have been added as new.
Claims 4-6, 11-13, 18-20 and 22-27 are currently pending and are hereby allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 23 is amended due to a mere typographical error.  The claim is amended such that it is dependent upon the method of Claim 4, not previously canceled Claim 1, see below.

23. (Currently Amended) The method of claim [[1]] 4, further comprising receiving, at the mobile application executing on the smartphone, a third user input indicating that the at least one step of the set of steps included in the electronic work order, which includes adding, moving, or changing the connection made at the first port of the device, has been completed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments filed on 19 February 2021 have been fully considered and are persuasive.  
Specifically, Applicant argued that the prior art of record, Jacobs and Stanescu does not teach a non-obvious combination where a second user input is received at the mobile application executing on a smart phone during performance of a step in the steps of the work order that requests that the electronic visual indicator’s actuation be stopped and in response stopping the actuation of the electronic visual indicator by sending a stop request form the mobile application executing on the smartphone to the external entity that is configured to stop actuation in response to receiving a stop request from the application executing on the smart phone.  Examiner respectfully agrees.
The prior art of record most closely resembling the applicant’s claimed invention includes Jacobs (US 8,768,738) which teaches receiving inputs 
Stanescu (US 6,784,802) describes the ability to change LED indicators from red to green upon completion of a task sequence as well as describing changing an indicator from blinking to solid or stopping blinking. 
The combination of references does not teach a non-obvious combination for receiving a first user input at a mobile application executing on a smart phone requesting an indicator be actuated on a device and in response sending a request to actuate the indicator through the specific interactions with the application executing on the mobile device, receiving a second user input at the mobile application executing on a smart phone during performance of a step in the steps of the work order that requests that the electronic visual indicator’s actuation be stopped and in response stopping the actuation of the electronic visual indicator by sending a stop request form the mobile application executing on the smartphone to the external entity that is configured to stop actuation in response to receiving a stop request from the application executing on the smart phone, or receiving additional inputs indicating work order step completion and communications at the executing application including adding, moving, or changing a connection at a port of a device and indicating that it has been done correctly because the combination relied on a modification of the functionality of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623